 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomeryWard &Co.andRetail Clerks International Asso-ciation,Local Union345, AFL-CIO,Petitioner.Case No. 3-RC-1815.June 24, 1957DECISION AND DIRECTIONOn March 28, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the ThirdRegion among employees in the agreed appropriate. unit. Followingthe election, the Regional Director served upon the parties a tally ofballots, which showed that 16 ballots were cast against, and 13 for,the Petitioner.On April 2, 1957, the Petitioner filed objections to the election,stating that it was objecting to the election "by reason of the company'sacts and conduct committed on company property during workinghours immediately prior to the election involving company's solicita-tions, offer of benefits, and campaigning in direct violation of the Actso as to influence the election to a degree that a fair and impartialelection was thereby made impossible."Thereafter the Regional Director issued and duly served upon theparties his report on objections, in which he found that the foregoingobjections did not comply with the requirement in Section 102.61 ofthe Board's Rules and Regulations that objections to an election shall"contain a short statement of the reasons therefor."The RegionalDirector found that this Rule, as construed by the Board inDon AllenMidtown Chevrolet, Inc.,113 NLRB 879, required a more specificstatement than that furnished by the Petitioner.He accordinglyrecommended that the objections be overruled and that the Boardcertify the result of the election.Exceptions to the report on objections were timely filed by thePetitioner.Petitioner contends that (1) its statement of objectionswas sufficiently specific to satisfy the Board's Rule, and (2), in anyevent, the circumstances surrounding the filing of the objections weresuch as to warrant distinguishing this case from theDon Allencase.On May 24, 1957, the Employer filed with the Board it motion tostrike the Petitioner's objections to the election because of their lackof specificity.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].Even if we assume, without deciding, that the Petitioner's objec-tions, considered alone, are not sufficiently specific, we find that it ispertinent to the application of the Board's Rule, cited above, to con-sider the circumstances under which the objections were filed.118 NLRB No. 35. MONTGOMERY WARD & CO.311It appears from the Petitioner's exceptions, as corroborated andamplified by advice received by the Board from the Regional Director,that the objections were filed under the following circumstances:On March 29, the day after the election, the Regional Director re-ceived a letter from the Petitioner stating that it was objecting to theelection on the basis of certain statements attached to the letter, andrequesting that the election be set aside.The statements attached tothis letter set forth certain details of preelection conduct by the Em-ployer,which the Petitioner alleges in its exceptions related to"solicitation and campaigning" by the Employer within 24 hoursbefore the election.The Regional Director advised the Petitionerthat compliance with the Board's Rules required that a copy of theletter and the attached statements be served upon the Employer.However, the Regional Director suggested that for administrativereasons it would be preferable to refile the objections in the form ofa single document setting forth the basis of the objections, withoutattaching any evidentiary material.Pursuant to this advice, thePetitioner on April 2 filed new objections in the form described at theoutset of this Decision, and a copy thereof was served upon theEmployer.Under these circumstances, we believe that theDon Allencase andother cases' in which objections were overruled because not sufficientlyspecific are not controlling here.As stated in theDon Allencase,the reason for the requirement of specificity is "to discourage attemptsto delay the effectuation of conclusive election results by a partyinvoking the Board's objections procedures without having knowledgeat the time of filing of any basis for invalidating the election."Theforegoing reason for the requirement of specificity does not applyhere.Any -lack of specificity in the Petitioner's objections was notdue to the Petitioner's inability to furnish more details but rather toits desire to conform with the Regional Director's suggestion that itomit details already furnished.Accordingly, we do not adopt the Regional Director's recommenda-tion that the objections be overruled and we shall remand the case tothe Regional Director for investigation of the issues raised by suchobj ections.2[The Board directed that the Regional Director for the Third Re-gion shall investigate the issues raised by the objections filed hereinand serve upon the parties a Supplemental Report of Objections.]1 hfission Appliance Corporation,104 NLRB 361:NationalCarbonCompany,99 NLRB774; Progressive Brass Fonndry,114 NLRB 903.1The Employer's motion to strike the objections is consequently also denied.